DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
As to Claim 28,
The phrase “the digital control circuit is configured to receive a plurality of signals indicative of one or more environmental conditions in which the sensor resides, and wherein the digital control circuit is configured to determine the digital control signal based on the plurality of signals” on lines 6-9 introduces new matter.  The Examiner acknowledges applicant’s digital control circuit is disclosed to receive a plurality of signals indicative of a plurality of environmental conditions, as explained for example in paragraphs [00065],[00066].  However, applicant is claiming that the circuit is configured to receive a plurality of signals indicative of one or more environmental conditions which includes, and the above phrase therefore includes receiving a plurality of signals indicative of one environmental condition.  Applicant does not originally disclose that the circuit receives a plurality of signals indicative of one condition and instead only discloses receive a signal indicative of each condition.  As such, the above phrase introduces new matter.
As to Claims 29-32,
These claims stand rejected for incorporating and reciting the above rejected subject matter of claim 28 and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 9, 14, 17, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690).
As to Claim 1,
Osawa discloses A device, comprising: an analog main signal path comprising a digitally-controllable programmable gain amplifier (PGA1),(SEL1),(PGA2),(SEL2) configured to receive and amplify an analog sensor signal of a sensor (Paragraph [0152]), (Figure 13 / note the amplifier operates on a pre-created program), and further configured to output an amplified output analog sensor signal (Figure 11), thereby defining an analog main signal path gain (the path created by the above amplifier elements), and a digital control circuit (Control Circuit) coupled to the digitally-controllable programmable gain amplifier (Figure 11 note that the control circuit outputs PHI1 to PG1 and PGA2 which is a digital signal (see Figure 13)), (Paragraphs [0112], [0132]), the digital control circuit configured to determine a digital control signal and to provide the digital control signal to the digitally-controllable programmable gain amplifier to adjust a gain of the digitally-controllable programmable gain amplifier to reduce a gain error of the analog main signal path gain, (Paragraph [0152] / note the excluding of an offset voltage which is reasonably a gain error), wherein the digitally-controllable programmable gain amplifier is configured to modify the analog main signal path gain based on the digital control signal (Figure 11), thereby making the analog main signal path gain digitally controllable (Figure 11),  and wherein the digitally-controllable programmable gain amplifier comprises an input 
Osawa does not disclose wherein the digital control circuit is configured to receive a temperature signal from a temperature sensor that indicates a temperature sensed at the sensor, a mechanical stress signal from a mechanical stress sensor that indicates a mechanical stress applied to the sensor, and a supply voltage signal that indicates a supply voltage of the sensor, wherein the digital control circuit is configured to determine the digital control signal based on the temperature signal, the mechanical stress signal, and the supply voltage signal.
Huber discloses the digital control circuit (12), (13), (14), (15) is configured to receive a temperature signal from a temperature sensor (21) that indicates a temperature sensed at the sensor, a mechanical stress from a mechanical stress sensor (31) that indicates a mechanical stress applied to the sensor, and a supply voltage signal  (note Supply) that indicates a supply voltage of the sensor, and wherein the digital control circuit is configured to determine the digital control signal based on the temperature signal, the mechanical stress signal, and the supply voltage signal (Figure 1), (Paragraphs [0224], [0225], [0226], [0229], [0231] / note that any calculation must at least in part be based and defined on the supply signal used to supply the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa to include the digital control circuit is configured to receive a temperature signal from a temperature sensor that indicates a temperature sensed at the sensor, a mechanical stress signal from a mechanical stress sensor that indicates a mechanical stress applied to the sensor, and a supply voltage signal that indicates a supply voltage of the sensor, wherein the digital control circuit is configured to determine the digital control signal based on the temperature signal, the mechanical stress signal, and the supply voltage signal as taught by Huber in order to advantageously add the ability to be able to compensate the sensor signal for stress and temperature drift (Abstract).
As to Claims 6 and 9,
Osawa does not disclose the digital control circuit comprises at least one analog-to-digital converter  configured to convert the temperature signal, the mechanical stress signal, and the supply voltage signal to obtain a digital representation of each one,  the at least one analog-to-digital converter comprises a time-division multiplexed analog-to-digital converter.
Huber discloses the digital control circuit comprises at least one analog-to-digital converter (14) configured to convert the temperature signal (from (21)), the mechanical stress signal (from (31)), and the supply voltage signal (note Supply) to obtain a digital representation of each one (Figure 1 / note the A/D is capable of converting each of the above signals into a digital signal), (Figure 1), (Paragraphs [0224], [0225], [0226], [0229], [0231] / note that any calculation must at least in part be based on the supply signal used to supply the sensors as this supply signal is biasing the sensors and necessary for them to function), (Abstract), the at least 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa to include the digital control circuit comprises at least one analog-to-digital converter configured to convert the temperature signal, the mechanical stress signal, and the supply voltage signal to obtain a digital representation of each one, the at least one analog-to-digital converter comprises a time-division multiplexed analog-to-digital converter as taught by Huber in order to advantageously allow for the digital processor to be able to compensate the sensor signal for stress and temperature drift (Abstract).
As to Claim 14,
Osawa does not disclose the analog main signal path comprises a plurality of chopper switches, wherein the plurality of chopper switches is configured to chop the analog sensor signal at a predefined frequency to reduce an offset error of the analog main signal path.
Huber discloses the analog main signal path comprises a plurality of chopper switches, wherein the plurality of chopper switches is configured to chop the analog sensor signal at a predefined frequency to reduce an offset error of the analog main signal path (Figure 1), (Paragraph [0226]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa to include the analog main signal path comprises a plurality of chopper switches, wherein the plurality of chopper switches is configured to chop the analog sensor signal at a predefined frequency to reduce an offset error of the analog main signal path as taught by Huber in order to advantageously provide offset-compensation (Paragraph [0015]).

Osawa does not disclose the sensor is a magnetic sensor configured to sense a magnetic field based on a spinning Hall principle.
Huber discloses the sensor, wherein the sensor is a magnetic sensor configured to sense a magnetic field based on a spinning Hall principle (Paragraph [0226]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa to include the sensor is a magnetic sensor configured to sense a magnetic field based on a spinning Hall principle as taught by Huber in order to advantageously provide offset-compensation (Paragraph [0015])
As to Claim 19,
Osawa discloses setting a gain of a digitally-controllable programmable gain amplifier (PGA1),(SEL1),(PGA2),(SEL2) along an analog main signal path (Figure 11), (Paragraph [0152]), (Figure 13 / note the amplifier operates on a pre-created program), wherein the digitally-controllable programmable gain amplifier is configured to receive an analog sensor signal from the sensor (Paragraph [0152]), and wherein the gain is set based on the digital control signal to reduce a gain error associated with the analog main signal path (Paragraph [0152] / note the excluding of an offset voltage which is reasonably a gain error), amplifying and outputting the analog sensor signal at an output of the analog main signal path based on the gain (Figure 11 / note the output presented to the analog to digital converter), wherein setting the gain of the digitally-controllable programmable gain amplifier includes setting a first gain of an input stage (PGA1) of the digitally-controllable programmable gain amplifier based on the digital control signal and setting a second gain of an output stage (PGA2) of the digitally-controllable programmable gain amplifier based on the digital control signal (Figures 11-13), (Paragraphs 
Osawa does not disclose receiving a supply voltage signal that indicates a supply voltage of the sensor, determining a digital control signal based on a predefined polynomial dependency that is defined by at least three parameters, wherein the at least three parameters that define the predefined polynomial dependency include the temperature signal, the mechanical stress signal, the supply voltage signal.
Huber discloses the digital control circuit (12), (13), (14), (15) is configured to receive a temperature signal from a temperature sensor (21) that indicates a temperature sensed at the sensor, a mechanical stress from a mechanical stress sensor (31) that indicates a mechanical stress applied to the sensor, and a supply voltage signal  (note Supply) that indicates a supply voltage of the sensor, and wherein the digital control circuit is configured to determine the digital control signal based on a predefined polynomial dependency that is defined by at least three parameters, wherein the at least three parameters that define the predefined polynomial dependency include the temperature signal, the mechanical stress signal, the supply voltage signal (Figure 1), (Paragraphs [0224], [0225], [0226], [0229], [0231] / note that any calculation must at least in part be based on the supply signal used to supply the sensors as this supply signal is biasing the sensors and necessary for them to function), (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa to include a receiving a supply voltage signal that indicates a supply voltage of the sensor, determining a digital control signal based on a predefined polynomial dependency that is defined by at least three parameters, wherein the at least three parameters that 
As to Claim 28,
Osawa discloses A device, comprising: an amplifier (PGA1),(SEL1),(PGA2),(SEL2)configured to receive and amplify an analog sensor signal of a sensor (Paragraph [0152]), digital control circuit (Control Circuit) coupled to the amplifier (Figure 11), the digital control circuit configured to determine a digital control signal and to provide the digital control signal to the amplifier (Figures 11-13), wherein the amplifier comprises an input stage formed by a first amplifier (PGA1) and comprises an output stage formed by a second amplifier (PGA2), wherein the first amplifier is configured to receive the digital control signal and the analog sensor signal (Figure 11), adjust a gain of the analog sensor signal based on the digital control signal to produce a first gain adjusted analog sensor signal (Figure 11), and output the first gain adjusted analog sensor signal to the second amplifier (Figure 11), and wherein the second amplifier is configured to receive the first gain adjusted analog sensor signal (Figure 11), adjust a gain of the first gain adjusted analog sensor signal based on the digital control signal to produce a second gain adjusted analog sensor signal, and output the second gain adjusted analog sensor signal (Figure 11), (Figures 11-13), (Paragraphs [0140]-[0142],[0152] / note that the gain of the amplifiers are adjusted based on the PHI1,PH2 switching signal due to the connection and disconnection of the various amplifier elements such as the capacitors).

Huber discloses the digital control circuit (12), (13), (14), (15) is configured to receive a plurality of signals indicative of one or more environmental conditions in which the sensor resides (a temperature signal from a temperature sensor (21) that indicates a temperature sensed at the sensor, a mechanical stress from a mechanical stress sensor (31) that indicates a mechanical stress applied to the sensor), and wherein the digital control circuit is configured to determine the digital control signal based on the plurality of signals. (Figure 1), (Paragraphs [0224], [0225], [0226], [0229], [0231] / note that any calculation must at least in part be based and defined on the supply signal used to supply the sensors as this supply signal is biasing the sensors and necessary for them to function), (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa to include the digital control circuit is configured to receive a plurality of signals indicative of one or more environmental conditions in which the sensor resides, and wherein the digital control circuit is configured to determine the digital control signal based on the plurality of signals as taught by Huber in order to advantageously add the ability to be able to compensate the sensor signal for stress and temperature drift (Abstract).
Claims 3, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690) as applied to claims 1 and 28 and in further view of Cyrusian et al. (Cyrusian) (US 2002/0175758).
As to Claims 3 and 29,

Cyrusian discloses the first amplifier comprises a transconductance amplifier (200) having a digitally-controllable sense resistor (Rin and Rout network), wherein the digitally-controllable sense resistor is configured to receive the digital control signal and adjust its resistivity depending on the digital control signal to amplify  / adjust the gain of the analog sensor signal (Figure 9), (Abstract), and (Paragraph [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa in view of Huber to include the first amplifier comprises a transconductance amplifier having a digitally-controllable sense resistor, wherein the digitally-controllable sense resistor is configured to receive the digital control signal and adjust its resistivity depending on the digital control signal to amplify  / adjust the gain of the analog sensor signal as taught by Cyrusian in order to advantageously ensure consistent resistance and low stray capacitance (Abstract), and to minimize the differences and variations in performance due to temperature (Paragraph [0029]), and to advantageously eliminate certain parasitic capacitances  (Paragraph [0027]).
As to Claim 31,
Osawa in view of Huber do not disclose a digitally-controllable current divider coupled to the amplifier, wherein the digitally-controllable current divider is configured to receive an 
Cyrusian discloses a digitally-controllable current divider (Rin / Rout network) coupled to the amplifier (Figures 4, 5, and 9 / note that when any of the switches are activate, the current will divide between the bottom resistors 72 and any other branch, or when two switches are activated), wherein the digitally-controllable current divider is configured to receive an input current from the sensor, to receive the digital control signal, and to output a fraction of the input current based on the digital control signal  (Figure 9), (Abstract), and (Paragraph [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa in view of Huber to include t a digitally-controllable current divider coupled to the amplifier, wherein the digitally-controllable current divider is configured to receive an input current from the sensor, to receive the digital control signal, and to output a fraction of the input current based on the digital control signal as taught by Cyrusian in order to advantageously ensure consistent resistance and low stray capacitance (Abstract), and to advantageously eliminate certain parasitic capacitances  (Paragraph [0027]).
Claims 4 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690) as applied to claims 3 and 29 and in further view of Cyrusian et al. (Cyrusian) (US 2002/0175758) and in further view of Voisine et al. (Voisine) (US 2008/0143327).
As to Claims 4 and 30,
Osawa in view of Huber and Cyrusian does not disclose the second amplifier comprises an operational amplifier having a digitally-controllable feedback resistor, wherein the digitally-controllable feedback resistor is configured to receive the digital control signal and adjust its 
Voisine discloses the second amplifier comprises an operational amplifier (60) having a digitally-controllable feedback resistor (64) (Figure 2 / note the output of counter (74) must be digital as its output is sent to a DAC), wherein the digitally-controllable feedback resistor is configured to receive the digital control signal and adjust its resistivity depending on the digital control signal to amplify the amplified analog sensor signal. (Paragraph [0057]), wherein the digitally-controllable feedback resistor is configured to receive the first gain adjusted analog sensor signal and to adjust its resistivity depending on the digital control signal to adjust the first gain adjusted analog sensor signal (Figure 2), (Paragraph [0057] / note the resistor receives a feedback signal which is an amplified analog senor signal)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa in view of Huber and Cyrusian to include the second amplifier comprises an operational amplifier having a digitally-controllable feedback resistor, wherein the digitally-controllable feedback resistor is configured to receive the digital control signal and adjust its resistivity depending on the digital control signal to amplify the amplified analog sensor signal, and wherein the digitally-controllable feedback resistor is configured to receive the first gain adjusted analog sensor signal and to adjust its resistivity depending on the digital control signal to adjust the first gain adjusted analog sensor signal as taught by Voisine in order to advantageously normalize the size of the magnetic field sensor signal (Paragraph [0057]) to .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690) as applied to claim 1 and in further view of Forsyth et al. (Forsyth) (US 2011/0133723).
As to Claim 5,
Osawa in view of  Huber does not disclose the analog main signal path comprises the sensor and an electrical energy source of the sensor, the electrical energy source being configured to provide at least one of a bias current or a bias voltage to the sensor, wherein the electrical energy source is configured to receive the digital control signal and adjust the at least one of the bias current or bias voltage depending on the digital control signal to adjust the amplified output analog sensor signal.
Forsyth discloses the analog main signal path comprises the sensor (H1) and an electrical energy source (11) of the sensor (Figure 1), the electrical energy source being configured to provide at least one of a bias current or a bias voltage to the sensor (Figure 1), the electrical energy source (11) is configured to receive the digital control signal (PD5) and adjust the at least one of the bias current or bias voltage depending on the digital control signal to adjust the amplified output analog sensor signal (Figure 1), (Paragraphs [0054], [0060] / note activating the mid-point control will adjust the sensor signal which will be amplified).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Haas in view of Huber to include the analog main signal path comprises the sensor and an electrical energy source of the sensor, the electrical energy source being configured to provide at least one of a bias current or a bias voltage to the sensor, wherein the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690) as applied to claim 6 and in further view of Kato et al. (Kato) (US 2002/0121896).
As to Claim 10,
Osawa in view of Huber does not disclose the at least one analog-to-digital converter has a sampling rate that is smaller than 50 kHz.
Kato discloses the at least one analog-to-digital converter has a sampling rate that is smaller than 50 kHz (Paragraph [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa in view of Huber to include the at least one analog-to-digital converter has a sampling rate that is smaller than 50 kHz as taught by Kato in order to advantageously utilize a sampling rate that allows for sufficient conversion of data of the analog signal but that does not provide more data than is necessary so as to reduce the amount of processing and processing time that is necessary to recover the important data found in the analog signal.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690)  as applied to claim 14 and in further view of  Motz et al. (Motz) (US 2014/0077873).
As to Claim 15,
Osawa in view of Huber does not disclose the digital control circuit is configured to receive an input signal indicative of a chopper ripple caused by the plurality of chopper switches, wherein the digital control circuit is configured to provide a further control signal to the analog main signal path to reduce the chopper ripple.
Motz discloses the digital control circuit is configured to receive an input signal indicative of a chopper ripple caused by the plurality of chopper switches, wherein the digital control circuit is configured to provide a further control signal to the analog main signal path to reduce the chopper ripple (Figure 1 /note rippled correction (124),(128)),(Paragraph [0024]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa in view of Huber to include the digital control circuit is configured t receive an input signal indicative of a chopper ripple caused by the plurality of chopper switches, wherein the digital control circuit is configured to provide a further control signal to the analog main signal path to reduce the chopper ripple as taught by Motz in order to advantageously be able to generate compensation signals that mitigate the chopper ripple error (Paragraph [0024]).
 Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690) and Cyrusian et al. (Cyrusian) (US 2002/0175758) as applied to claim 31 and in further view of Forsyth et al. (Forsyth) (US 2011/0133723).
As to Claim 32,
Osawa in view of  Huber does not disclose a current source coupled to the sensor, wherein the current source is configured to receive the digital control signal and provide a bias current to the sensor based on the digital control signal.
Forsyth discloses a current source (11) coupled to the sensor (H1), wherein the current source is configured to receive the digital control signal (PD5) and provide a bias current to the sensor based on the digital control signal (Figure 1), (Paragraphs [0054], [0060] / note activating the mid-point control will adjust the sensor signal which will be amplified).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Haas in view of Huber to include a current source coupled to the sensor, wherein the current source is configured to receive the digital control signal and provide a bias current to the sensor based on the digital control signal as taught by Forsyth in order to advantageously reduce power usage and thus conserve power for when it is needed (see for example Paragraph [0012] with regard to the use of the power-down signals), and in order to provide intrinsic matching of the sensor voltages to ensure the outputs are uniform and thus reduce the effect of noise (Paragraph [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858